United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1006
Issued: October 9, 2015

Case Submitted on the Record

DECISION AND ORDER

Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from the March 18, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability for the period
April 7 through June 29, 2012 causally related to his accepted November 15, 2002 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. However, the Board has no jurisdiction to review this evidence
for the first time on appeal. 20 C.F.R. § 501.2(c)(1); James C. Campbell, 5 ECAB 35, 36 n.2. (1952).

FACTUAL HISTORY
This case has previously been on appeal before the Board.3 The facts and history
contained in the prior appeal are incorporated by reference. The relevant facts include that on
November 15, 2002, appellant, a maintenance mechanic, was injured when he was struck by a
bulk mail container. OWCP accepted the claim for lumbar strain, neck strain, left knee strain,
and radiculopathy. In an April 9, 2009 decision, the Board found that the case was not in posture
for decision with regard to whether appellant had a recurrence of disability beginning
October 4, 2007. The Board remanded the case for OWCP to further develop the factual
evidence to determine if appellant was required to perform duties beyond his medical
restrictions. The Board found that the restrictions prescribed by the treating physician,
Dr. Andrew Gordon, a Board-certified neurologist, limited appellant to stand, climb, kneel, bend,
stoop, twist, pull, push, reach above the shoulder or do fine manipulation for no more than 30
minutes per day. The Board found that these were clearly more restrictive on appellant’s
activities than the requirements specified by the employing establishment and that OWCP did
not make any further inquiries regarding whether the modified-duty job had changed or
otherwise define the precise job duties during the period October 4 to November 7, 2007.
On remand OWCP developed the claim.4 In an August 10, 2009 decision, it found that
the evidence was insufficient to establish a recurrence of disability for the period October 4 to
November 17, 2007, causally related to his accepted November 15, 2002 employment injury.
Appellant continued to submit reports from Dr. Gordon noting his status and treatment
options. In a September 2, 2011 duty status report, Dr. Gordon noted appellant’s work
restrictions.
In a letter dated April 30, 2012, the employing establishment advised appellant that no
work was available within his current medical restrictions. It stated that it was unable to locate
adequate work that he could perform with or without an accommodation. Appellant was
informed that he was in administrative leave status until April 5, 2012, at which time he was
placed in a leave without pay (LWOP) injured-on-duty status.
In a June 22, 2012 report, Dr. Gordon noted that appellant was following up and had
complaints of burning, numbness, and tingling of the lower extremity. Appellant reported right
foot weakness and diffuse painful paresthesias and radiculopathy in the right leg. He diagnosed
thoracic or lumbosacral neuritis or radiculitis, foot drop, and idiopathic progressive
polyneuropathy.
On August 6, 2012 appellant filed a Form CA-7 claim for disability compensation for the
period April 7 to June 29, 2012. The employing establishment noted that he stopped work on
April 7, 2012 because no work was available for him, and that he retired on June 30, 2012.

3

Docket No. 08-1774 (issued April 9, 2009).

4

On August 10, 2009 the employing establishment responded to OWCP’s inquiry regarding appellant duties. It
stated that it considered his limitation, noted his job duties, and advised that he did not refuse any assignments.

2

By letter dated September 10, 2012, OWCP advised appellant of the type of medical and
factual evidence needed to support his claim.5
OWCP received a September 12, 2012 report from Dr. Gordon. Dr. Gordon repeated his
previous findings and recommended follow up in six months.
In a September 19, 2012 statement, appellant noted that as far as his ability to work for
the period April 7 through June 29, 2012, he would have worked had he not been “evicted” from
the employing establishment. He also noted that his supervisor instructed him to “stand by and
do no work until notified otherwise.” Received on September 24, 2012 was a statement from
Stella Bishop, an employing establishment injury compensation specialist, who stated that there
was no work available for appellant from April 7 to June 29, 2012, as his restrictions could not
be accommodated.
In a January 25, 2013 report, Dr. Gordon diagnosed idiopathic progressive
polyneuropathy, foot drop other acquired deformity of ankle and foot, thoracic or lumbosacral
neuritis or radiculitis, unspecified, and neuralgia, neuritis and radiculitis, unspecified. He
continued to treat appellant and recommended physical therapy.6
In a March 19, 2014 report, Dr. Sanford Sherman, Board-certified in medical generics
and genomics, diagnosed right lower extremity cellulitis and likely sepsis, bilateral lower
extremity weakness on the right greater than the left, especially with hip flexion, history of
lumbar spine injury, and bilateral lower extremity neuropathy.
In an October 9, 2014 report, Dr. Daniele Anderson, a Board-certified neurologist, noted
the history cited by Dr. Gordon and diagnosed cervicalgia neck pain and neuralgia, neuritis and
radiculitis. OWCP also received physical therapy reports.
By decision dated March 18, 2015, OWCP denied appellant’s claim for disability for the
period April 7 through June 29, 2012. It found that the medical evidence did not establish that
appellant lost time from work due to an accepted injury and that the evidence did not list his
work restrictions.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. The term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn (except when such withdrawal occurs for reasons of misconduct, nonperformance
5

OWCP noted that it had received evidence which suggested the possibility of a recurrence of disability. It
explained that, if appellant believed he had a recurrence, he should file a Form CA-2a, as the present evidence was
not sufficient to proceed with further development of his claim for a recurrence at this time.
6

OWCP authorized physical therapy.

3

of job duties or a reduction-in-force), or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.7
ANALYSIS
OWCP accepted appellant’s claim for lumbar strain, neck strain, left knee strain and
radiculopathy.
On August 6, 2012 appellant filed a claim for disability for the period April 7 to
June 29, 2012. The employing establishment noted that he stopped work on April 7, 2012 and he
received 480 hours LWOP as no work was available. The record establishes that in a letter dated
April 30, 2012, the employing establishment advised appellant that no work was available within
his current medical restrictions. It explained that it was unable to locate adequate work that he
could perform with or without an accommodation. Appellant was informed that he was in
administrative leave status until April 5, 2012, after which time he was placed in an LWOP
status. Generally, a withdrawal of a light-duty assignment would constitute a recurrence of
disability where the evidence established continuing injury-related disability for regular duty.8
The current record includes limited information regarding the position appellant held
immediately prior to the April 7, 2012 job withdrawal. While the record also contains numerous
reports from Dr. Gordon noting appellant’s status, there is little medical evidence addressing
appellant’s work restrictions beginning April 7, 2012 and whether they were necessitated by
appellant’s accepted conditions.9 The Board therefore finds that the case is not in posture for
decision.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to compensation; however, OWCP
shares responsibility in the development of the evidence to see that justice is done.10 Accurate
information regarding appellant’s employment duties is essential to determine whether he
suffered a recurrence of disability beginning April 7, 2012. The employing establishment is
responsible for submitting to OWCP all relevant and probative factual and medical evidence in
its possession.11
Because the record lacks sufficient evidence for the Board to render an informed
decision, the case shall be remanded to OWCP for further development. On remand, OWCP
should request from the employing establishment information regarding appellant’s job that was
7

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

9

See id. (it should be clear from the medical evidence of record that the claimant continues to suffer residuals of
the work injury that are disabling). The most contemporaneous work restrictions are contained in Dr. Gordon’s
September 2, 2011 duty status report.
10

William J. Cantrell, 34 ECAB 1223 (1983).

11

M.M., Docket No. 14-1783 (issued February 27, 2015).

4

withdrawn on April 7, 2012 and confirm whether his work restrictions were necessitated by his
accepted conditions. It shall also request that appellant submit a medical report addressing
whether, beginning April 7, 2012, appellant had residuals of his work injury that precluded a
return to regular duty. Following this and any other development that it deems necessary,
OWCP shall issue a de novo decision regarding appellant’s claimed disability beginning
April 7, 2012.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: October 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

